Citation Nr: 0614987	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a request for a waiver of recovery of an overpayment 
of pension benefits in the calculated amount of $6,375 was 
timely filed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In that 
decision, the Committee denied the veteran's request for a 
waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $6,375, on the basis that his 
request was not timely filed.  

In April 2006, the veteran's representative filed a motion to 
advance this case on the docket, based on the veteran's 
advanced age.  In May 2006, the Board granted the motion, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).


REMAND

In a July 2004 statement, the veteran requested a personal 
hearing in connection with the present appeal.  Although the 
RO denied his request in a September 2004 letter, the Board 
notes that under applicable regulation, a hearing on appeal 
must be granted if a veteran, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2005).  

In fact, the importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2005), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal 
hearing.  In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.700, 20.703, 20.704, 20.904 (a)(3) (2005).

Both Travel Board and videoconference hearings are scheduled 
by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, 
this case is REMANDED for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2005).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


